                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 In Re: Oil Spill by the Oil Rig             *
 “Deepwater Horizon” in the Gulf                        MDL 2179
 of Mexico, on April 20, 2010                *
                                                        SECTION: J(2)
                                             *
  Applies to:                                           JUDGE BARBIER
  No. 10-03261, Shivers, et al. v. BP        *
  p.l.c., et al.                                        MAG. JUDGE WILKINSON
  No. 12-1713, Andry, et al. v. BP           *
  products North America, Inc., et
  al.

                            ORDER & REASONS
        [As to the Motions to Dismiss the Andry and Shivers Actions]

      Before the Court are Defendants’ Motions to Dismiss the referenced member

cases (Rec. Docs. 24736, 24873), Plaintiffs’ oppositions (Rec. Docs. 24809, 24884), and

Defendants’ reply (Rec. Doc. 24821). The core issue raised by these motions is whether

the factual allegations in the complaints place the Plaintiffs them within the “zone of

danger,” as required to state a claim for negligent infliction of emotional distress. For

reasons explained below, the Court concludes that one set of plaintiffs, the Shivers

Plaintiffs, were not within the zone of danger, while the other set of plaintiffs, the

Andry Plaintiffs, have sufficiently alleged that they were within the zone of danger.

                                 I.     BACKGROUND

      On the evening of April 20, 2010, a blowout, explosions, and fire occurred

aboard the DEEPWATER HORIZON, a semi-submersible drilling rig, as it was in the

process of temporarily abandoning a well, known as Macondo, it had drilled

approximately fifty miles off the coast of Louisiana, in approximately 5,000 feet of

water. See In re Oil Spill by the Oil Rig “Deepwater Horizon,” 21 F. Supp. 3d 657, 666-
67 (E.D. La. 2014). Eleven workers died in the incident, and many others were

injured. Id. at 667. The 115 survivors evacuated to the M/V DAMON BANKSTON, a

supply vessel that was next to the rig when the blowout began. Id. The rig burned

until mid-morning on April 22, when it capsized and sank, resulting in a massive oil

spill in the Gulf of Mexico. Id.

      The DEEPWATER HORIZON/Macondo Well incident spawned thousands of

lawsuits by hundreds of thousands of plaintiffs/claimants, most of which were

consolidated before this Court as Multidistrict Litigation No. 2179. The instant

motions concern two of these cases, each containing three plaintiffs. These plaintiffs

claim they were fishing offshore when the explosions on the DEEPWATER HORIZON

occurred. They seek damages for emotional injuries they allegedly suffered as a result

of the events of April 20, 2010, as further described below.

      A.     The Shivers Plaintiffs (No. 10-03261)

      The Shivers Plaintiffs—Bradley Shivers, Mark Mead, and Scott Russell—were

located miles from the DEEPWATER HORIZON when the explosions occurred.

According to their complaint, the Shivers Plaintiffs were fishing from a 31’ boat when

“a distant light caught [Bradley Shivers’s] attention” around 9:45 p.m. (Compl. ¶ 7,

No. 10-03261, Rec. Doc. 1-1). After viewing the light through binoculars, Shivers

realized he was witnessing a rig on fire. (Id.). The Shivers Plaintiffs then heard

distress calls from the DEEPWATER HORIZON over VHF radio. (Id. ¶ 8). “The

[Shivers Plaintiffs] then heard and felt a concussive sonic boom explosion.” (Id. ¶ 9).




                                           2
       The Shivers Plaintiffs motored to the DEEPWATER HORIZON where “they

found a chaotic scene of enormous proportion.” (Id. ¶ 14). The Shivers Plaintiffs claim

5-8 people were still in the water when they arrived. (Id. ¶ 15). They allegedly saw

several survivors “who obviously needed medical attention,” including one person

who was “horribly burned.” (Id.). Plaintiffs recount hearing people screaming for help.

(Id.). The Shivers Plaintiffs state that someone asked them to search around the rig

for missing persons. (Id. ¶ 16). They searched for several hours but found no one. The

Shivers Plaintiffs claim that while they were searching “there were many times when

[they] felt and heard deep rumbling sounds coming from deep below the surface of

the water,” which they believed “were caused by other explosions.” (Id. ¶ 24).

Plaintiffs state that they were “frightened,” but they continued searching until

around 3:00 a.m. on April 21. (Id. ¶¶ 24, 26). At that point, there were approximately

40 boats on the scene and Coast Guard helicopters overhead. (Id.).

       The Shivers Plaintiffs sued certain BP entities, Transocean entities,

Halliburton, Cameron, and Anadarko.1 They assert that Defendants’ conduct put

them at risk of physical injury and caused them to develop “emotional distress,

anguish, stress, and physical manifestations of same.” (Id. ¶¶ 102-103). For example,

Mark Mead states that he collapsed when he returned home on April 21. (Id. ¶ 29).

In the following days he allegedly suffered anxiety attacks, depression, stress, and




1 BP owned a majority interest in both the Macondo Well and the lease for the relevant block of the
Outer Continental Shelf. Transocean owned the DEEPWATER HORIZON and was hired by BP to drill
the Macondo Well. Halliburton was BP’s cement contractor. Cameron built the DEEPWATER
HORIZON’s blowout preventer. Anadarko owned a non-operating minority interest in the Macondo
Well and in the lease.

                                                3
recurring memories, and he “began taking medication to deal with his symptoms.”

(Id.).

         B.    The Andry Plaintiffs (No. 12-01713)

         The Andry Plaintiffs—Albert Andry, III, Ryan Chaisson, and Dustin King—

allege in their amended complaint that on the evening of April 20 they were fishing

from a 26’ boat positioned “under the lip” of the DEEPWATER HORIZON. (Am.

Compl. ¶ 45, Rec. Doc. 24812). They claim that “an unknown liquid substance began

raining down from the rig’s network of pipes,” which caused their eyes to burn upon

contact. (Id. ¶ 46). They also heard a loud “hissing noise.” (Id.) One of the boat’s

occupants shouted that they needed to move away from the rig. (Id. ¶ 47). Albert

Andry allegedly “accelerated his boat away from the rig as quickly as possible.” (Id.

¶ 48). “When [the Andry] Plaintiffs got about 50 yards away they heard a boom,

looked back and the lights went off on the rig. Then the whole rig exploded.” (Id.).

“Plaintiffs watched as the rig continued exploding and flames were shooting out of

the rig. The water was on fire.” (Id. ¶ 51). They watched as some people jumped off

the rig and fell approximately 80 feet to the water below. (Id. ¶ 52). The Andry

Plaintiffs state that they communicated by radio their desire to assist those who

jumped in the water, but were told not to approach. (Id. ¶ 54). “They watched

helpless[ly] as some individuals who jumped off the rig drifted away and never made

it to the supply boat.” (Id.).

         The Andry Plaintiffs sued the same defendants as the Shivers Plaintiffs, save

Anadarko. Their complaint asserts that they “were in the zone of danger and were



                                           4
placed in immediate risk of physical harm.” (Id. ¶ 50). The Andry Plaintiffs allegedly

suffered “mental and emotional injuries consisting of post-traumatic stress disorder,

fear, mental anguish, [and] pain and suffering . . . due to their being in the ‘zone of

danger’ at the time of the explosion and their physical exposure to the hazardous

chemical fumes and debris in the air [surrounding] them at the time of the explosion.”

(Id. ¶ 57). The Andry Plaintiffs claim that they have incurred and will continue to

incur medical treatment as a result of their mental and emotional injuries. (Id. ¶ 60).

                                II.    LEGAL STANDARD

       Defendants move to dismiss both the Shivers and Andry complaints for failure

to state a claim. See Fed. R. Civ. P. 12(b)(6). To survive such a motion,

       a complaint must contain sufficient factual matter, accepted as true, to
       state a claim to relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the
       court to draw the reasonable inference that the defendant is liable for
       the misconduct alleged. The plausibility standard is not akin to a
       “probability requirement,” but it asks for more than a sheer possibility
       that a defendant has acted unlawfully. Where a complaint pleads facts
       that are merely consistent with a defendant’s liability, it stops short of
       the line between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(citations and some quotation marks

omitted). Although courts must accept factual allegations in the complaint as true,

they ‘“are not bound to accept as true a legal conclusion couched as a factual

allegation.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. The plaintiff must allege enough factual

content “to ‘nudge’ his claim . . . ‘across the line from conceivable to plausible.’” Id. at



                                             5
683 (quoting Twombly, 550 U.S. at 570). Determining whether a complaint states a

plausible claim is “a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.” Id. at 679.

                                   III.   DISCUSSION

      A. Negligent Infliction of Emotional Distress

      The Shivers and Andry complaints attempt to plead claims for negligent

infliction of emotional distress (“NIED”). In other words, Plaintiffs seek to recover for

“mental or emotional harm (such as fright or anxiety) that is caused by the negligence

of another and that is not directly brought about by a physical injury, but that may

manifest itself in physical symptoms.” Consol. Rail Corp. v. Gottshall, 512 U.S. 532,

544 (1994). Their claims are governed by general maritime law. See In re Deepwater

Horizon, 741 F. App’x 185, 188 (5th Cir. 2018) (per curiam); In re Deepwater Horizon,

745 F.3d 157, 166 (5th Cir. 2014). While it is clear that general maritime law

recognizes a cause of action for NIED, see Gough v. Nat. Gas Pipeline Co. of Am., 996

F.2d 763, 765 (5th Cir. 1993), there is an initial disagreement between the parties

over one of the elements applicable to that claim. Specifically, Plaintiffs contend that

those who are within the “zone of danger” may recover for NIED, while Defendants

argue that the Fifth Circuit has never recognized a “zone of danger” theory under

general maritime law.

      “No jurisdiction . . . allows recovery for all emotional harms, no matter how

intangible or trivial, that might be causally linked to the negligence of another.”

Gottshall, 512 U.S. at 545. Courts have impose various limitations, taking the form



                                           6
of “tests” or “rules,” on the right to recover for NIED. Id. The most restrictive of these

is the “physical injury or impact rule,” which requires that the plaintiff sustain a

physical impact or injury due to the defendant’s conduct. Id. at 547. The “zone of

danger” test is a less restrictive standard—it limits recovery to plaintiffs who either

sustained a physical impact or are within the zone of danger of physical contact. Id.

at 547-48.2 There is no question that a plaintiff who meets the physical injury or

impact rule may recover under general maritime law for NIED (assuming all other

elements of the claim are met). See Gough, 996 F.2d at 765. However, the Fifth Circuit

has repeatedly declined to either adopt or reject the zone of danger test for general

maritime claims. See, e.g., Barker v. Hercules Offshore, Inc., 713 F.3d 208, 224 (5th

Cir. 2013).

       This Court holds that the zone of danger test applies to NIED claims under

general maritime law. First, it is settled law that the zone of danger test applies

under the Jones Act. See Naquin v. Elevating Boats, L.L.C., 744 F.3d 927, 938 (5th

Cir. 2014). Second, at least three other circuits have adopted the zone of danger test

for non-Jones Act maritime claims. See Sawyer Bros. Inc. v. Island Transporter, LLC,

887 F.3d 23, 36-38 (1st Cir. 2018) (“Given its application to seamen, we see no

principled basis for imposing the more restrictive physical impact test upon

passengers alleging NIED under the general maritime law.”); Chaparro v. Carnival

Corp., 693 F.3d 1333, 1338 (11th Cir. 2012); Stacy v. Rederiet Otto Danielsen, A.S.,



2
 Other tests exist which are even less restrictive than the zone of danger test. See Gottshall, 512 U.S.
at 548; Plaisance v. Texaco, Inc., 966 F.2d 166, 169 (5th Cir. 1992) (en banc). No party has argued that
any of these tests apply here, however.

                                                   7
609 F.3d 1033 (9th Cir. 2010). Third, prior decisions from this district have concluded

that the zone of danger test applies to general maritime claims. See, e.g., In re

Clearsky Shipping Corp., No. 96-4099, 2002 WL 31496659, at *3 (E.D. La. Nov. 7,

2002); Authement v. Seacor Marine, No. 92-1721, 1993 WL 330037, at *2 (E.D. La.

Aug. 26, 1993).

      Having concluded that the zone of danger test applies under general maritime

law, the next question is whether the complaints allege sufficient factual matter,

accepted as true, to allow the Court to draw the reasonable inference that Plaintiffs

were within the “zone of danger.” See Iqbal, 556 U.S. at 678. To be in the zone of

danger, the plaintiff must be in “immediate risk of physical harm.” Barker, 713 F.3d

at 224-25 (citing Gottshall¸ 512 U.S. at 548). This is an objective standard. See

Anselmi v. Penrod Drilling Corp., 813 F. Supp. 436, 442 (E.D. La. 1993) (“[T]he

plaintiff must, objectively, be within a fact-particular zone of danger.”). The plaintiff

must also subjectively believe that he is in immediate risk of physical harm. See, e.g.,

Gaston v. Flowers Transp., 866 F.2d 816, 820 (5th Cir. 1989) (“Neither [Gaston’s]

deposition nor his answers to interrogatories indicate that he was concerned that he

might be harmed when James was caught between the barges.” (emphasis in

original)). The Supreme Court has explained that the zone of danger test recognizes

that “a near miss may be as frightening as a direct hit,” Gottshall, 512 U.S. at 547,

but it also advances policy concerns surrounding purely emotional injuries: “the

potential for a flood of trivial suits, the possibility of fraudulent claims that are

difficult for judges and juries to detect, and the specter of unlimited and unpredictable



                                           8
liability.” Id. at 557. Related to the last concern, the Supreme Court explicitly

acknowledged that the zone of danger test will inevitably preclude some genuine

emotional injuries. Id.3

        Several Fifth Circuit decisions help sketch out the perimeters of the zone of

danger. In Ainsworth v. Penrod Drilling Corp., a worker on a jack-up rig sued for

emotional injuries that allegedly resulted when a helicopter crashed and exploded on

the deck of the rig. 972 F.2d 546, 547 (5th Cir. 1992). The court concluded the worker

was not in the zone of danger, noting that the crash occurred approximately 100 feet

from the plaintiff, the plaintiff was inside the rig’s control room at the time of the

crash, “which . . . was separated from the helicopter by the bow leg,” and the plaintiff

testified that he knew the helicopter would not crash into the control room. Id. at 548.

        In Plaisance v. Texaco, a tugboat was towing a barge that struck an

underwater gas pipeline, which caused an explosion and fire at the rear of the barge.

966 F.2d 166, 167 (5th Cir. 1992) (en banc). The captain backed the tugboat to the

bow of the barge so the barge crew could escape. Id. The captain later reconnected to

the barge and towed it away from the rupture site. Id. The captain subsequently

received extended treatment at a psychiatric hospital and was diagnosed with post-

traumatic stress disorder, allegedly because of his belief that he or someone else could

have been killed in the explosion and fire. Id. at 168. The Fifth Circuit held that the



3 This Court further notes that being within the zone of danger does not permit the plaintiff to recover
for emotional damages that result purely from witnessing an injury to another person. See Naquin,
774 F.3d at 939-40. Instead, the zone of danger test allows the plaintiff “‘to recover for emotional injury
caused by fear of physical injury to himself.’” Id. at 939 (quoting Gottshall, 512 U.S. at 556) (emphasis
omitted).


                                                    9
captain could not establish a claim for NIED “under any known theory of recovery—

even the most liberal.” Id. The opinion notes that the explosion and fire did not

damage the tug and the captain was never in danger, indicating that the captain was

outside the zone of danger. Id. at 167

      In contrast to Ainsworth and Plaisance, the plaintiff in Gough v. Natural Gas

Pipeline Co. of America was able to recover for his purely emotional injuries, albeit

under the physical injury or impact rule. 996 F.2d at 766-67. In that case, a fishing

boat allided with a submerged pipeline. “Within seconds, a fireball swept the ship

from stern to bow,” killing eleven of the fourteen crew. Id. at 764. The plaintiff was

inside the vessel’s pilot house at the time, but he could feel the heat from the fire. Id.

at 766. He exited the pilot house and jumped overboard moments before flames

engulfed the pilot house. Id. The plaintiff suffered multiple contusions, ingested sea

water, inhaled fumes from the fire, and possibly suffered minor burns. Id. The court

held that the plaintiff was able to recover emotional distress damages because he

satisfied the physical injury or impact rule. Id. Consequently, it did not decide

whether the plaintiff could recover under a zone of danger theory. Id. However, it

seems safe to assume that the plaintiff faced immediate risk of physical harm, and

therefore was inside the zone of danger, if the court would have reached the question.

       A final case to consider is Anselmi v. Penrod Drilling Corp., a decision from

another section of this Court. 813 F. Supp. 436 (E.D. La. 1993). That case concerned

a worker on a jack-up rig that was “rocked by two explosions.” Id. at 438. The plaintiff

allegedly felt the impact of the explosion and believed the rig was ready to collapse



                                           10
into the water. Id. at 442. He also came within fifty to seventy-five feet of flames that

were fueled by a gas leak, and he could not easily flee the scene given that the jack-

up rig was an isolated, self-supporting unit. Id. Given those circumstances, Judge

Feldman denied the defendant’s motion for summary judgment and held that there

was at least a triable issue of fact as to whether the plaintiff was objectively within

the zone of danger. Id. 4

        With this background in mind, the Court examines the instant pleadings. As

to the Shivers Plaintiffs, the Court finds that their complaint does not contain

sufficient factual matter to show that they were in immediate risk of physical harm.

The Shivers Plaintiffs point out that their complaint alleges that they “heard and felt

a concussive sonic boom explosion” (Compl. ¶ 9) and argue that they are therefore

similar to the plaintiff in Anselmi. However, their complaint reflects that they were

miles away when they “heard and felt” the initial explosion. Consequently, the

Shivers Plaintiffs are easily distinguished from the plaintiff in Anselmi, who, inter

alia, was on board the jack-up rig where the explosion occurred. The Shivers Plaintiffs

also point out that after driving to the scene they “felt and heard deep rumbling

sounds coming from deep below the surface of the water,” which they believed “were

caused by other explosions,” and they were “frightened.” (Compl. ¶ 24). Their

subjective fright notwithstanding, these facts do not permit the reasonable inference

that the Shivers Plaintiffs objectively faced immediate risk of physical harm from the


4
 Defendants also cite to Barker v. Hercules Offshore, Inc., where the Fifth Circuit held that a worker
who was standing two feet away from a hole that suddenly opened up in the rig floor was not within
the zone of danger. 713 F.3d 208, 224-25 (5th Cir. 2013). Those facts are so distinct from a blowout and
explosion that they provide little help with deciding the instant motions.

                                                  11
“rumbling sounds coming from deep below the surface of the water.” There is nothing

in the Shivers Plaintiffs’ complaint to suggest they were any closer to the zone of

danger than the plaintiffs in Ainsworth or Plaisance.

       The Shivers Plaintiffs alternatively argue that they meet the “physical injury

or impact” rule because they heard and felt the initial explosions. However, the Fifth

Circuit has held that “trivial” injuries or impacts will not satisfy this test. See

Ainsworth, 972 F.2d at 547; see also Metro-North Commuter R. Co. v. Buckley, 521

U.S. 424, 432 (1997) (“[L]anguage and cited precedent indicate that the words

‘physical impact’ [as used in Gottshall] do not encompass every form of ‘physical

contact.’”). The Shivers Plaintiffs cite no cases where this sort of “impact”—sensing

the air-pressure changes from a distant explosion—satisfied the physical injury or

impact test. Plaintiffs attempt to compare themselves to the plaintiff in Anselmi, who

allegedly “felt the impact of the explosion,” but the Court does not read that opinion

as contemplating that Mr. Anselmi might satisfy the physical injury or impact rule.

Rather, Anselmi held that there was a triable issue as to whether the plaintiff was

“within an articulable area of actual threat to his well-being.” 813 F. Supp. at 442

(emphasis added).5 Additionally, while Gough perhaps did not establish the outer

limits of the physical injury or impact rule, it is certainly relevant to note that the

Shivers Plaintiffs’ experiences are a far cry from that plaintiff, who suffered multiple

bruises and possibly minor burns, ingested sea water, and inhaled fumes from the


5
 In any event, the “impact” described in Anselmi was very different from the “impact” allegedly felt by
the Shivers Plaintiffs. Mr. Anselmi was on the rig where the explosions occurred; he stated that the
explosions shook the rig and sounded like a bomb had exploded; and he believed the rig would collapse
into the water as a result. Id.

                                                  12
burning vessel. 996 F.2d at 766. The Court concludes that the facts alleged in the

Shivers complaint do not show that the physical injury or impact rule is met.

       Turning to the Andry Plaintiffs, it is a closer question whether the allegations

in their complaint place them within the zone of danger. The Andry Plaintiffs were

fishing underneath the DEEPWATER HORIZON when an unknown liquid from the

rig started raining down upon them, which was followed by loud hissing noise. The

Andry Plaintiffs quickly drove their vessel away; the first explosion occurred when

they were approximately fifty yards (150 feet) from the rig. Is 150 feet sufficiently far

enough away that the Andry Plaintiffs were outside the zone of danger when the

DEEPWATER HORIZON exploded? Possibly; possibly not. Assuming without

deciding that they were outside the zone of danger at the time of the explosion, non-

binding caselaw suggests that a plaintiff who must flee from the zone of danger in

order to avoid injury may still recover for NIED. See Alabama Power Co. v. Murray,

751 So. 2d 494, 499 (Ala. 1999) (plaintiffs who awoke to find their home on fire and

exited through smoke and soot to the street held to be within the zone of danger). 6

Consequently, the issue may turn on whether or not the Andry Plaintiffs faced

immediate risk of physical harm while they were underneath the rig, or perhaps

whether they would have faced such risk had they remained underneath the

DEEPWATER HORIZON until it exploded. It is certainly possible that the Andry

Plaintiffs, had they remained under the rig, would have faced no more threat of


6Some of the Supreme Court’s language in Gottshall also suggests that one who successfully flees from
the zone of danger may still be able to recover for NIED. See 512 U.S. at 556 (“We see no reason,
however, to allow an employer to escape liability for emotional injury caused by the apprehension of
physical impact simply because of the fortuity that the impact did not occur.” (emphasis added)).

                                                 13
physical harm than the plaintiffs in Ainsworth and Plaisance. It is also possible that

the Andry Plaintiffs’ circumstances were sufficiently more dangerous than those

encountered in Ainsworth and Plaisance. Answering these questions will require

parsing facts that are not presently before the Court. Given the current procedural

posture, however, the Court finds that the Andry Plaintiffs allegations have nudged

their claim “across the line from conceivable to plausible.” Iqbal, 556 U.S. at 683. The

Court leaves open the possibility that this issue may warrant revisiting once the

factual record is developed.7

       B.      Intentional Infliction of Emotional Distress

       The Shivers Plaintiffs, but not the Andry Plaintiffs, also attempt to state a

claim for intentional infliction of emotional distress (“IIED”). The parties agree that

the elements of an IIED claim are (1) that the defendant’s conduct was so extreme in

degree and so outrageous in character that it went beyond all bounds of decency and

was utterly intolerable in civilized community; (2) that such conduct caused severe

emotional distress; and (3) that defendant intended, by performing the acts

complained of, to inflict severe emotional distress on plaintiff, or that defendant knew

that such severe emotional distress would be certain or substantially certain to result

from the conduct.

       Although the Court must accept as true the factual allegations in the Shivers

Plaintiffs complaint, it is not bound to accept as true legal conclusions that are


7 The Andry Plaintiffs do not explicitly argue that their alleged contact with the unknown liquid
satisfies the physical injury or impact test. Because of this, and given that the Court concludes that
the Andry Plaintiffs have sufficiently pleaded themselves within the zone of danger, the Court does
not address whether the Andry Plaintiffs satisfy the physical injury or impact test.

                                                 14
couched as factual allegations. Also, “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. at 678. Here,

the Court finds that the Shivers Plaintiffs’ factual allegations fail to satisfy the third

element of an IIED claim. The complaint contains conclusory, threadbare element

recitals such as, “The defendants knew, or should have known, that the plaintiffs

would suffer severe emotional distress as a result of their willful, wanton, and

reckless conduct.” (Compl. ¶ 130). This is insufficient. See also Dumas v. Angus

Chemical Co., 728 So. 2d 441, 446-47 (La. 2d Cir. 1999) (explaining, in a case

involving a chemical plant explosion, “Even if we assume that . . . [the defendants]

intended to destroy the plant, it is absurd to suggest that not only would their intent

be to kill or wound workers and cause millions of dollars in damages, but also that

their conduct would be calculated to cause severe emotional distress directed at plant

workers, Sterlington residents, and their relatives spread around the world.”).

Accordingly, the Shivers Plaintiffs have failed to state a claim for IIED that is

plausible on its face.

                                  III.   CONCLUSION

      For the reasons explained above, the Court finds that the Andry Plaintiffs have

stated a claim for NIED that is plausible on its face. However, the Shivers Plaintiffs

have failed to state a plausible claim for either NIED or IIED. The Court will give the

Shivers Plaintiffs seven days to amend their complaint to attempt to cure the defects

in their complaint. If the Shivers Plaintiffs fail to do so, the Court will enter a

judgment dismissing their complaint with prejudice.



                                           15
      Accordingly,

      IT IS ORDERED that Defendants’ Motion to Dismiss (Rec. Doc. 24873) is

DENIED with respect to the Andry Plaintiffs (No. 12-01713).

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Rec. Doc.

24736) is GRANTED with respect to Shivers Plaintiffs (No. 10-03261).

      IT IS FURTHER ORDERED that the Shivers Plaintiffs are hereby granted

leave to file an amended complaint to attempt to state a claim to relief that is

plausible on its face. The amended complaint shall be filed no later than seven days

from the date this Order & Reasons is entered in the master docket. If the Shivers

Plaintiffs do not file an amended complaint by this deadline, the Court will issue a

judgment dismissing their complaint with prejudice.

      New Orleans, Louisiana, this 11 day of February, 2020.



                                              ____________________________________
                                                    United States District Judge




                                         16
